Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment and arguments are not persuasive over 35 U.S.C. 101 rejections. The claims are directed towards a computer-implemented method for abnormality detection. “The claims in this case do not even require a new source or type of information, or new techniques for analyzing it… As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data. They do not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users, itself does not transform the otherwise-abstract processes of information collection and analysis.” See Electric Power Group (Fed. Cir. 2016) pg. 	Similar to Electric Power Group the claims in this application invoke a computer for detecting and analyzing generic information which are neither a new technique for analyzing data nor a new source or type of information. The computer implemented method as recited is not inventive programming. Instead the computer is being used as a tool. The claims here merely require acquiring detecting, analyzing and presenting information—to provide a humanly comprehensible amount of information useful for users. Therefore, the abstract idea rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An information processing method executed by a computer, the information processing method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	acquiring information from a sensor that periodically collects the information from a management target apparatus; [Abstract idea of collecting data. Mental Process. A human-mind can acquire information from a sensor that collets the information from a target apparatus, e.g., reading thermometer.]
	detecting occurrence of an abnormality based on the information including operation management information related to performance of the management target apparatus; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind can detect abnormality based on information, e.g., thermometer readings showing abnormal temperatures.]
	estimating a type of a failure based on contents of the abnormality by using a table that associates contents of abnormality and types of failures; [Abstract idea of analyzing data. Mental Process. A human-mind can estimate type of failure based on contents of the abnormality by using a table, e.g., thermometer readings table of normal temperatures.]
	analyzing the operation management information by using a parameter for analysis to specify a cause of the failure of the management target apparatus, the parameter is stored in a table that includes threshold for performance of the management target apparatus; [Abstract idea of analyzing data. Mental Process. A human-mind can analyze operation management information, e.g., analyzing thermometer readings.]
	determining whether the cause corresponding to the estimated type is specified or whether the type corresponding to the specified cause is estimated by using a table that associates types of failures and causes of failures; [Abstract idea of analyzing data. Mental Process. A human-mind can determine a cause, e.g., analyzing thermometer data.]
	generating a notification based on the cause, wherein the notification includes at least one selected from a device ID, a failure occurrence date, a failure occurrence time, and a data value; and [Abstract idea of manipulating data. Mental Process. A human-mind with pen and paper can generate a notification of the cause, e.g., writing on paper cause of abnormal temperatures.]
	changing the parameter for analysis so that the cause corresponding to the estimated type is specified or the type corresponding to the specified cause is estimated according to a priority order of a parameter corresponding to the estimated type or the specified cause when the cause corresponding to the estimated type is not specified or the type corresponding to the specified cause is not estimated as a result of the determination, and [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind can change parameters for analysis, e.g., which thermometer readings to include.]
	confirming the change of the parameter for the analysis when there is no change in results of detecting abnormality occurrence in a past and specifying a failure cause in the past, by using the parameter for analysis after the change, and [Abstract idea of analyzing data. Mental Process. A human-mind can confirm changes, e.g., write confirm next to data that is changed.]
	changing the priority order of the parameter corresponding to the estimated type or the specified cause based on an effect of the changed parameter for analysis. [Abstract idea of manipulating data. Mental Process. A human-mind with pen and paper change a priority order.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor or memory.
	Claim 2 recites the following:
	The information processing method according to claim 1, wherein the determining includes determining whether a timing of detecting the occurrence of the abnormality and a timing of specifying the cause are matched, and whether the specified cause causes the estimated type. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor or memory.
	Claim 4 recites the following:
	The information processing method according to claim 1, further comprising: storing the information on an effect exhibited by changing the parameter for analysis in the changing; [Abstract idea of analyzing and manipulating data.]
	and determining the priority order based on the stored information. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor or memory.
	Claims 5-6 and 8 are rejected based on similar rationale given to claims 1-2 and 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113